Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Saxena) in view of US 20180121830 A1 ; Schmid; Matthew Logan et al. (hereinafter Schmid), US 20180083901 A1; MCGREGOR, JR.; John Patrick et al. (hereinafter Mcgregor) and US 20180005088 A1; Farfade; Sachin Sudhakar et al. (hereinafter Farfade). 
Regarding claim 1, Saxena teaches A method implemented by at least one hardware processor comprising: receiving social network data from at least one social network, the social network data comprising at least one post by a user of the at least one social network; ( Saxena [FIG.10] show the hardware components [FIG.11] shows the corresponding social network [0167] Moreover, the data storage 610 includes interaction data 616 including any information associated with interactions between a user and the networking system 104. For example, interaction data 616 includes user-ratings, comments, messages, and other interactions received with respect to a post or digital content item shared via the networking system 104. In addition, the interaction data 616 can include relationship information between a user and other users of the networking system. Further, the interaction data 616 can include interactions between a user and a product and/or between a user and an immersive view for the product. The interaction data 616 can further include purchase data associated with whether a user purchased a product via the networking system 104 or via one or more third-party web sites )									determining that the at least one post by the user includes an image; ( Saxena [FIG. 2& 9] show the determination a post with an image)					in response to determining that the at least one post by the user includes an image, retrieving, from the social network data, at least one comment posted in response to the at least one post by the user;  ( Saxena [0162] As further discussed above, the networking system 104 generates and provides creation insights to users of the networking system 104 including an identification of one or more products predicted to engage users of the networking system 104. For example, in one or more embodiments, the insight creation manager 608 receives a plurality of posts including digital content items posted by a user of the networking system. The insight creation manager 608 further identifies a plurality of products from the product catalog processing text of the at least one comment to determine whether the text contains a reference to a product entity; determining, based on the processing, that the text contains a reference to a product entity; ( Saxena [0193] In one or more embodiments, the method 900 includes determining the engagement score based on a combination of multiple factors. For example, in one or more embodiments, the method 900 includes determining the engagement scores for the plurality of products based on a combination of two or more of: user -ratings received in connection with the plurality of posts, a number of detected messages in connection with the plurality of posts sent to a content creator associated with sharing the posts, a detected number of comments by users of the networking system 104 received in response to the plurality of posts, and tracked user-interaction with respect to the plurality of products appearing within the plurality of posts.  [0194] As further shown in FIG. 9, the method 900 includes an act 950 of generating a creation insight including an identification of two or more products predicted to engage users of the networking system 104. In particular, in one or more embodiments, the act 950 includes generating, based on the engagement scores for the plurality of products, a creation insight including an identification of two or more products from the collection of products predicted to engage users of the networking system 104. )											wherein the text of the at least one comment does not identify product entity name and brand of the product; (Saxena [57, 83,134] from the paragraphs cited one can conclude that the comment/post can be in a form in which it does not identify product entity name and brand of the product)							Saxena lacks explicitly and orderly stating identifying a type of the product entity referenced by the text; analyzing the image based on the identified type of the product identifying a type of the product entity referenced by the text; ( Schmid  [0027] Accordingly, a comment can be associated with one or more classifications. One or more classifications associated with a comment can be provided to a page administrator through a user interface associated with a page. A machine learning model can be used in determining classifications associated with comments. The machine learning model can be trained based on a training data set including a plurality of comments. The training data set can indicate a classification (e.g., "actionable" or "non-actionable") for each of the plurality of comments. The machine learning model can provide a confidence level regarding a determination of a classification associated with a comment. In certain cases, the classifications associated with comments are provided to page administrators only if they meet a particular confidence level. In this way, the disclosed technology can provide information relating to whether comments require action by page administrators and/or information relating to an intent or purpose associated with comments. Such information by analyzing a search  (Mcregor [0048] the content classifier 130 can output information indicating the types of content that have been detected in the image. In some implementations, content classifier can also perform information searches. In some examples, the messaging application 103 may request driving directions or an estimated time of arrival from a mapping application accessed by content classifier. [0077]image analysis of block 212, the semantic concepts of block 214, and/or the check for particular types content of block 216, it can be determined whether the image includes one or more particular types or classifications of content for which message suggestions are not to be provided by the method 200. [0083] semantic concepts is determined in the obtained image, the images in the associated group of images can each be determined as a suggested response to the obtained image (or each included in a suggested response that includes other types of media content, e.g., text, audio, etc.).[0092]particular content classifications or types can be determined by a specialized classifier oriented to analyzing the image based on the identified type of the product entity; determining that an image of a product of the identified type is present in the image based on the analysis of the image; comparing the image of the product of the identified type to a plurality of images of products stored in a products database; determining, based on a result of the comparison, that the image of the product of the identified type corresponds to one of the plurality of images of products stored in the products database; identifying the product based on the determination that the image of the product of the identified type corresponds to one of the plurality of images of products stored in the products database; and storing an identification of the product in a results database. ( Mcgregor [0106] In some implementations, these relationships can be formalized using graph-based learning. For example, a graph is built, where nodes consist of labels, images, and responses known from training data. The graph can be used to determine suggested responses to newly-received images. In some examples, the graph can include the following edges: [0107] An edge is provided between image i and response r, if response r has occurred for image i in the set of message data. The weight of the edge applications/processes based on the identified type of the product entity; are already taught by Schmid above, Mcgregor is brought in to show the analysis of the images								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Saxena's social network analysis methods, Schmid's comment classification methods and make the addition of Mcgregor's image analysis methods in order to further optimize the system (Mcgregor    [0111] The edges of the graph can be used to relate images, labels, and responses as described above, and such edges can be followed to determine a strength of connection between a response and an image. For example, as indicated above, for some concepts (e.g., labels) identified from images, there may be sparse data in the set of (e.g., filtered) training message data, e.g., few occurrences of labels and thus few occurrences of responses for those labels. To reduce the effects of such sparsity (e.g., lack of responses available to be selected for particular concepts), responses for other labels and images can be propagated through the graph. For example, seed labels can be associated to response nodes in the graph. The seed labels are identity labels, and allow the influence of the response nodes to be propagated throughout the graph. For example, graph-based propagation can be performed, which solves an optimization problem to reduce or minimize the difference in labels between nodes and their analyzing a search space defined to likely contain the identified product entity type, wherein the search space is defined by an image processing criterion associated with the type of the product entity, the image processing criterion specifying at least a location within the image to be searched for the product entity, the location specified relative to another object in the image, wherein the image has no identifying text associated with the product entity; (Farfade [0040] selecting a diverse set of high quality, canonical digital images for a given entity that is scalable to any size corpus of digital images. While the present disclosure is discussed using "person" as one example of a type of entity (indeed, celebrity queries can constitute a large part of the query volume in digital image searching), or type of object, embodiments of the present disclosure may be used to select canonical digital images for any type of object depicted in a digital image [0048] a score (a "canonicalness" score) can be determined based on at least one consideration (or criterion) of quality, such as entity proportion relative to other parts of the candidate digital image, entity location within the candidate digital image [0100] The pixel data in 
Regarding claim 3, the combination of Saxena, Schmid, Farfade and Mcgregor teach The method of claim 1, wherein analyzing the image based on the identified type of the product entity comprises: receiving from an images database, based on the identified type of the product entity, at least one image processing criterion for analyzing the image; and applying the at least one image processing criterion to the image. (Mcgregor [0109] An edge is provided between (connecting) images i and i' if i and i' are visually similar. For example, similarity can be determined using one or more image comparison techniques that compare corresponding pixel values of two images and determine a difference measure, where the compared images can be considered similar if an overall difference measure for the pixels values of the images satisfies a similarity threshold. In some implementations, a similarity measure can be determined for two images based on one or more same or similar labels being detected in or otherwise associated with the two images. In some implementations, an edge can be provided between a label l of image i and a label l' of image i', e.g., if the images i and i' have been determined to be visually similar. [0110] An edge is provided 
Regarding claim 4, the combination of Saxena, Schmid, Farfade and Mcgregor teach The method of claim 3, wherein the at least one image processing criterion defines at least a region to be searched in the image for a product of the identified type. ( Mcgregor [0109] An edge is provided between (connecting) images i and i' if i and i' are visually similar. For example, similarity can be determined using one or more image comparison techniques that compare corresponding pixel values of two images and determine a difference measure, where the compared images can be considered similar if an overall difference measure for the pixels values of the images satisfies a similarity threshold. In some implementations, a similarity measure can be determined for two images based on one or more same or similar labels being detected in or otherwise associated with the two images. In some implementations, an edge can be provided between a label l of image i and a label l' of image i', e.g., if the images i and i' have been determined to be visually similar. [0110] An edge is provided between (connecting) responses r and r' if these responses are related through correlations in 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Saxena) in view of US 20180121830 A1 ; Schmid; Matthew Logan et al. (hereinafter Schmid), US 20180083901 A1; MCGREGOR, JR.; John Patrick et al. (hereinafter Mcgregor), US 20180005088 A1; Farfade; Sachin Sudhakar et al. (hereinafter Farfade) and US 20170308985 A1; Grom; Brian et al. (hereinafter Grom). 
Regarding claim 2, the combination of Saxena, Schmid, Farfade and Mcgregor teach 													The method of claim 1, further comprising: 							but lack explicitly teaching processing the text of the at least one comment to determine a sentiment of the text; and associating the determined sentiment of the text with the identification of the product; and storing the determined sentiment of the text with the identification of the product in the results database.					However Grom teaches processing the text of the at least one comment to determine a sentiment of the text; and associating the determined sentiment of the text with the identification of the product; and storing the determined sentiment of the text with the identification of the product in the results database ( Grom [0024] a text analytics system that may ascertain sentiment about multi-sectioned documents and may associate the sentiment with particular sections. The system may include at least one processor configured to scrape the Internet for text data associated with comments expressed by a plurality of individuals about a common multi-sectioned document. The comments may not be linked to a particular section. The at least one processor may be further configured to analyze the text data in order to determine a sentiment associated with each comment; apply an association analysis filter to the text data in order to correlate at least a portion of each comment with one or more sections of the multi-sectioned document; and transmit for display to the system user a visualization of the sentiment mapped (stored in the process) to one or more sections of the multi-sectioned document. [0441-0457] explain this limitation in more detail )											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Saxena's social network analysis methods, Schmid's comment classification methods, Mcgregor's image analysis methods and make the addition of Grom's comment analysis methods in order to gain a deeper understanding of the users and use that understanding to create a more accurate system ( Grom [0005] improved aggregation techniques coupled with analysis that is both multi-variate and dynamic. [0022] The method may also include accessing second information to identify an action likely to change at least one of the initial prediction and the propensity of at least one policymaker, to thereby generate a 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Saxena) in view of US 20180121830 A1 ; Schmid; Matthew Logan et al. (hereinafter Schmid), US 20180083901 A1; MCGREGOR, JR.; John Patrick et al. (hereinafter Mcgregor), US 20180005088 A1; Farfade; Sachin Sudhakar et al. (hereinafter Farfade) and US 20160140627 A1 Moreau; Stephane et al. (hereinafter Moreau). 
Regarding claim 1, the combination of Saxena, Schmid, Farfade and Mcgregor teach The method of claim 1, further comprising: determining, based on the social network data												but lack explicitly teaching determining, based on the social network data, demographic data of a user that posted the at least one comment; associating the determined demographic data with the identification of the product; and storing the determined demographic data with the identification of the product in the results database.													However Moreau teaches determining, based on the social network data, demographic data of a user that posted the at least one comment; associating the determined demographic data with the identification of the product; and storing the determined demographic data with the identification of the product in the results database. (Moreau [0057] The gathered comments may then be analyzed for 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Saxena) in view of US 20180121830 A1 ; Schmid; Matthew Logan et al. (hereinafter Schmid), US 20180083901 A1; MCGREGOR, JR.; John Patrick et al. (hereinafter Mcgregor), US 20180005088 A1; Farfade; Sachin Sudhakar et al. (hereinafter Farfade) and US 20150149153 A1;Werth; Theodore J. et al. (hereinafter Werth).
Regarding claim 6, the combination of Saxena, Schmid, Farfade and Mcgregor teach The method of claim 1, wherein the results database includes a plurality of results, each result comprising										but lack each result comprising:the identification of the product; a determined sentiment of the text of the at least one comment; and demographic data of a user that posted the at least one comment.										However Werth teaches each result comprising: the identification of the product; a determined sentiment of the text of the at least one comment; and demographic data of a user that posted the at least one comment  ( Werth [0457] In some illustrative embodiments, the data compiled in relation to user inputted Sentiments and Topics can be used to create: 1) response messages to users (such as, e.g., transmitting a message to a user in response to an inquiry that includes information regarding said Topics and Sentiments contained within a database); 2) a website posting containing graphs, reports, and/or data visualizations pertaining to the Topics and Sentiments contained within a database; and/or 3) other outputs or products, such as, e.g., other data visualizations, data reports, and/or access mechanisms to such data (such as, e.g., by providing a graphical user interface via 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180302682 A1; Saxena; Sanchan Sahai et al. (hereinafter Saxena) in view of US 20180121830 A1 ; Schmid; Matthew Logan et al. (hereinafter Schmid), US 20180083901 A1; MCGREGOR, JR.; John Patrick et al. (hereinafter Mcgregor), US 20180005088 A1; Farfade; Sachin Sudhakar et al. (hereinafter Farfade) and US 20160343004 A1; Brink; Robert Earl (hereinafter Brink).				
Regarding claim 7, the combination of Saxena, Schmid, Farfade and Mcgregor teach The method of claim 1, wherein: determining, based on the processing, that the text contains a reference 										but lack explicitly teaching the text contains a reference to a product entity comprises comparing the text of the at least one comment to text corresponding to a the text contains a reference to a product entity comprises comparing the text of the at least one comment to text corresponding to a plurality of product entity types stored in a database; identifying a type of the product entity referenced by the text comprises determining based on the comparison that the text of the at least one comment matches the text corresponding to one of the plurality of product entity types stored in the database identifying a type of the product entity referenced by the text comprises determining based on the comparison that the text of the at least one comment matches the text corresponding to one of the plurality of product entity types stored in the database. ( Brink [0035] The entity manager 104a can assign entity information 212a to the acquired plain text data 216. For example, the entity manager 104a can determine that the plain text data is associated with at least one particular entity based on aspects of the entities stored in entity information 212a and the acquired text 216. Similarly, entity manager 104b of FIG. 3B can determine that plain text data is associated with at least one attribute of an entity or product of interest stored in entity information 212a or attributes information 212b. [0038] As described with regard to FIGS. 3A and 3B, entity information 212a and attribute information 212b may be treated similarly by entity manager 104a/104b. In general, a single entity manager 104 may include and manage information regarding entities of a process (e.g., entity information 

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page. 5-7): “Applicant respectfully disagrees and maintains all of the applicant's previous arguments. Without conceding to the propriety of the rejections, however, applicant is amending Saxena refer to "user-interaction with respect to the plurality of  products appearing within the plurality of posts," those passages do not appear to disclose suggest, or are concerned with, "determining ... , that the text contains a reference to a product entity, wherein the text of the at least one comment does not identify product entity name and brand of the product." The rest of the cited references do not appear to disclose or suggest that feature...” Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Here from  para. 57, 83 and 134 it is clear that the system analyzes the comment/post for further details and the comment/post can be in a form in which it does not identify product entity name and brand of the product. The limitations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165